        Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


                                                 )
ANDREW MOBUS,                                    )
                                                 )
                       Plaintiff,                )
                                                 )
                  v.                             )       Civil Action No. 17-11011-GAO
                                                 )
BARD COLLEGE,                                    )
                                                 )
                       Defendant.                )
                                                 )

 PLAINTIFF’S REVISED PROPOSED JURY INSTRUCTION NOS. 14, 15, 16, AND 19

       Plaintiff Andrew Mobus submits the attached revised proposed Jury Instruction Nos. 14,

15, 16, and 19.


                                            Respectfully submitted,

                                            Andrew Mobus

                                            By his attorneys,

                                            DLA PIPER LLP (US)


                                            /s/ Matthew J. Iverson
                                            Matthew J. Iverson (BBO # 653880)
                                            33 Arch Street, 26th Floor
                                            Boston, MA 02110
                                            (617) 406-6000
                                            (617) 406-6100 (fax)
                                            matthew.iverson@dlapiper.com
         Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 2 of 9




                                             /s/ Charles B. Wayne
                                             Charles B. Wayne (pro hac vice)
                                             Brian J. Young (pro hac vice)
                                             500 8th Street, N.W.
                                             Washington, D.C. 20004
                                             (202) 799-4000
                                             (202) 799-5000 (fax)
                                             charles.wayne@dlapiper.com
                                             brian.young@dlapiper.com


                                             /s/ Lisa A. Frey
                                             Lisa A. Frey (pro hac vice)
                                             50 Old Main Road, #1857
                                             Quogue, NY 11959
                                             (917) 565-1066
                                             lisaxfrey@gmail.com



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of March, 2021, a copy of the foregoing was served

by electronic mail using the CM/ECF system, which will then send notification of such filing to

all counsel of record.


                                            /s/Charles B. Wayne
                                            Charles B. Wayne




                                               2
        Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 3 of 9



               PLAINTIFF’S REVISED PROPOSED INSTRUCTION NO. 14

                                      Violation of Title IX

       Title IX of the Education Amendments of 1972, a federal law, provides that schools

receiving federal funds must not discriminate on the basis of sex in the school’s “education

program or activity.” In this case, Andrew Mobus alleges that Bard College violated his rights

under Title IX in connection with the investigation and adjudication of J.G.’s claim of sexual

misconduct. To find for Andrew on this claim, you must determine that, first, the evidence cast

some articulable doubt on the accuracy of the outcome of the J.G. disciplinary proceeding; and,

second, the evidence shows that gender bias was a motivating factor.

       A.         Articulable Doubt

       You may find the evidence cast articulable doubt on the outcome by finding any of the

following with respect to the J.G. disciplinary proceeding:

       (i) procedural flaws or deficiencies in the charging, investigation, or hearing;

       (ii) inconsistencies or errors in the school’s findings and decision finding Andrew

responsible; or

       (iii) evidentiary weaknesses underlying the school’s decision, including a motive to lie on

the part of a complainant or witnesses, particularized strengths of the defense, or other reason to

doubt the veracity of the charge.

       B.         Motivated by Gender Bias

       If you find the evidence cast some articulable doubt on the accuracy of the outcome of the

J.G. proceeding, then you must consider whether gender bias was a motivating factor. Keep in

mind that gender bias rarely appears in the form of a direct statement or other “smoking gun.” For

this reason, you may consider the evidence admitted at trial as to whether Bard College’s decision

was motivated in part by gender bias, including direct and circumstantial evidence.


                                                 3
        Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 4 of 9



       Such evidence includes, but is not limited to: (1) clear procedural irregularities in the J.G.

disciplinary proceeding; (2) statements by members of the J.G. committee; (3) statements by

pertinent university officials at Simon’s Rock; (4) evidence of outside pressure that affected

university officials involved in the J.G. disciplinary proceeding; (5) patterns of decision-making

showing the influence of gender; (6) policies or procedures designed to reach gender-specific

outcomes; and (7) any other testimony or documentary evidence you deem relevant to the issue of

gender bias.*

       C.       Damages

       Having found a violation of Title IX, you must determine whether Andrew Mobus suffered

damages as a result of the violation. A deprivation of rights under Title IX may be remedied by

compensatory damages. Alternatively, you may award nominal damages if you determine Andrew

has not presented proof of actual damages or injury.†




*
  See 20 U.S.C. §§ 1681-1688; U.S. Dep’t of Education, Office for Civil Rights, Revised Sexual
Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third
Parties – Title IX (2001) (notice of publication at 66 Fed. Reg. 5512 (January 19, 2001)) (“2001
Guidance”) at 20, available at http://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf; Doe v.
Oberlin, 963 F.3d 580, 587 (6th Cir. 2020); Doe v. Baum, 903 F.3d 575, 586-87 (6th Cir. 2018);
Doe v. Columbia Univ., 831 F.3d 46, 56-57 (2d Cir. 2016); Doe v. Purdue Univ., 928 F.3d 652,
669 (7th Cir. 2019); Haidak v. University of Massachusetts-Amherst, 933 F.3d 56, 70 (1st Cir.
2019); Doe v. Trustees of Boston College, 892 F.3d 67, 90 - 93 (1st Cir. 2018); Yusuf v. Vassar
Coll., 35 F.3d 709, 715 (2d Cir. 1994); Harnois v. Univ. of Mass. at Dartmouth, 2019 U.S. Dist.
LEXIS 185873, at *13 (D. Mass. 2019); Doe v. Grinnell Coll., 473 F. Supp. 3d 909, 928-30 (S.D.
Iowa 2019); Doe v. Marymount Univ., 297 F. Supp. 3d 573, 587 (E.D. Va. 2018); Doe v. Brown
University, 210 F. Supp. 3d 310, 399 & n.16 (D.R.I. 2016), Doe v. Brown Univ., 166 F. Supp. 3d
177, 185 (D.R.I. 2016).
†
 Carey v. Piphus, 435 U.S. 247, 267 (1978); Farrar v. Hobby, 506 U.S. 103, 112 (1992); New
York State Rifle & Pistol Ass'n, Inc. v. City of New York, New York, 140 S. Ct. 1525, 1535 (2020)
(Alito, J., dissenting); Uzuegbunam v. Preczewski, --- S. Ct. ----, No. 19-968, 2021 WL 850106, at
*7 (U.S. Mar. 8, 2021); Haidak v. Univ. of Massachusetts-Amherst, 933 F.3d 56, 73 (1st Cir. 2019);
Mercer v. Duke Univ., 50 F. App’x 643, 646 (4th Cir. 2002); Guckenberger v. Bos. Univ., 974 F.
Supp. 106, 154 (D. Mass. 1997).
                                               -4-
        Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 5 of 9



              PLAINTIFF’S REVISED PROPOSED INSTRUCTION NO. 15

                                      Breach of Contract

       Andrew has also alleged that Bard College breached its contract with him, causing him

damage. In this case, the contract between Bard College and Andrew can be found in the 2013-

2014 Student Handbook (“Student Handbook”) and the Annual Report Concerning the Student

Right-To-Know and Campus Security Act (“Annual Report”).

       You must first determine by a preponderance of the evidence whether Bard College

breached any of the terms of this contract. A breach of contract is a material failure to comply

with one or more terms of the contract. Andrew claims that Bard College committed the following

breaches:

       1.     Bard College’s policy for sexual misconduct disciplinary proceedings was not

              consistent with Title IX of the Education Amendments of 1972;

       2.     Failed to provide Andrew with due process;

       3.     Failed to keep Andrew fully informed of the nature of the alleged violations and

              the progress of the investigation;

       4.     Failed to afford Andrew “the opportunity to submit a written response to the

              Complaint” J.G. submitted to Bard College;

       5.     Failed to provide Andrew the right to choose a responder to provide support

              throughout the disciplinary process and to speak to the committee on his behalf;

       6.     Failed to conduct a thorough investigation of the allegations against him, including

              interviewing faculty and students with relevant knowledge, reviewing documents

              and photographs relevant to the charges against him;

       7.     Failed to appoint an unbiased Title IX Coordinator to oversee the investigation and

              adjudication of the claims against Andrew;

                                                   5
        Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 6 of 9



       8.      Failed to appoint an unbiased sexual misconduct committee to investigate and

               adjudicate the claims against him;

       9.      Failed to have the Dean of Students oversee the disciplinary process and make a

               final determination regarding the sanction imposed on Andrew;

       10.     Failed to protect Andrew’s right to have an independent appeal to the provost of

               Bard College;

       11.     Failed to provide Andrew with a fundamentally fair hearing.

       Should you find that Bard College breached its contract with Andrew in any of the

foregoing respects, then you must next determine whether Andrew suffered damages as a result of

Bard College’s breach(es) of the contract. You may award nominal damages if you determine

Andrew has not presented proof of actual damages or injury.*




*
  See Joseph D. Lipchitz, Massachusetts Superior Court Civil Practice Jury Instructions, Basic
Contract Cases, § 14.1 (2018); Doe v. Trustees of Boston College, 892 F.3d 67, 85-87 (1st Cir.
2018); Flynn v. AK Peters, Ltd., 377 F.3d 13, 23 (1st Cir. 2004) (citing Nathan v. Tremont Storage
Warehouse, 102 N.E.2d 421, 423 (Mass. 1951)); Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 601
(D. Mass. 2016); Page v. New England Tel. & Tel. Co., 418 N.E.2d 1217, 1218 (Mass. 1981); St.
Charles v. Kender, 646 N.E.2d 411, 414 (Mass. App. Ct. 1995); Davidson Pipe Supply Co. v.
Johnson, 440 N.E.2d 1194, 1196 (Mass. App. Ct. 1982).
                                              -6-
         Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 7 of 9



                PLAINTIFF’S REVISED PROPOSED INSTRUCTION NO. 16

                                         Basic Fairness

        In addition to the specific provisions of the Student Handbook and October 2011 Annual

Report Concerning the Student Right-To-Know and Campus Security Act, the implied covenant

of good faith and fair dealing created an independent duty to provide basic fairness to Andrew

Mobus. In connection with this duty, Bard College made a comprehensive guarantee to provide a

“fundamentally fair” hearing and due process. Therefore, you must separately determine whether

Bard College’s handling of the disciplinary proceeding against Mobus violated its guarantee of

fundamental or basic fairness to him.

        There is no one-size-fits-all answer to the question of what constitutes the basic fairness

that a student is due. The answer may vary depending on the competing interests at stake,

including such factors as the magnitude of the alleged violation, the likely sanctions and other

consequences of a finding of guilt, and the university’s experience and aptitude in resolving

disputes of that nature. But a violation of basic fairness occurs when a school fails to provide

procedural protections to an accused student that, in the criminal context, are among the basic and

fundamental components of due process of law.          Whether a violation occurred should be

determined based on the totality of the circumstances. Should you find that Bard College violated

the implied duty of basic fairness, you must assess whether Andrew suffered damages as a result

of the violation. *




*
 Doe v. Trustees of Boston College, 892 F.3d 67, 87-88 (1st Cir. 2018); Doe v. Brandeis Univ.,
177 F. Supp. 3d 561, 601 (D. Mass. 2016).
                                               -7-
         Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 8 of 9



               PLAINTIFF’S REVISED PROPOSED INSTRUCTION NO. 19

                                            Damages

        If, under the Court’s instructions, you find that Bard College violated Title IX, breached

its contract with Andrew Mobus, violated the duty of basic fairness, or intentionally inflicted

emotional distress, then you must award Andrew damages that may fairly and reasonably be

considered as arising from the unlawful conduct. As with all other elements of his claims, Andrew

must prove damages by a preponderance of the evidence.

        Damages cannot be speculative and must be proved with a reasonable degree of certainty.

However, a mathematical certainty in measuring damages is not a requirement for the plaintiff to

receive an award of damages. Much of the determination of damages is left to your sound

discretion as the jury.

        If awarded, the damages should measure the cost to Andrew of Bard College’s unlawful

conduct. In general, the damages award should put Andrew in as good a position as he would have

been if Bard College had not violated Title IX, breached its contract, violated the duty of basic

fairness, or intentionally inflicted emotional distress on Andrew.

        One category of damages you may award is past and future lost income and diminished

earnings capacity. Whether employed, retired, or never have worked in our lives, each of us has

the ability to earn money, which is called an earning capacity. The ability, the capacity to earn

money, varies from individual to individual depending upon a number of factors, including

evidence of earnings before and after the injury, occupation, education, capacity, training,

experience, health, habits, talents that a person has, skills that a person has, intelligence and

industry.




                                                 8
            Case 1:17-cv-11011-GAO Document 294 Filed 03/25/21 Page 9 of 9



        You may also award non-economic damages, which include reputational damages,

damages associated with any stigma suffered by Andrew, as well as damages for any emotional

distress.

        If you find, after considering all of the evidence, that Bard College violated Plaintiff’s Title

IX rights, breached the contract, violated the duty of basic fairness, or intentionally inflicted

emotional distress, but that Plaintiff suffered no injury, you may award nominal damages in the

amount of one dollar. An award of nominal damages is symbolic but serves as recognition that a

plaintiff’s rights were violated. You may award nominal damages if you conclude that the only

injury Andrew suffered was the deprivation of his rights under Title IX or the contract, without

any resulting financial or emotional damage. You may not award both nominal and actual

damages; either Plaintiff was measurably injured, in which case you must award actual damages,

or else he was not, in which case you may award nominal damages.*




*
  3C Fed. Jury Prac. & Instr. §§ 126.07, 177:70, 177.73 (6th ed.); 4 Modern Federal Jury
Instructions-Civil P 77.03, 77-6 (2020); Joseph D. Lipchitz, Esq., Mass. Super. Ct. Civ. Prac. Jury
Instructions §§ 14.9.1, 14.9.2 (2019); Paul R. Sugarman, Esq. & Hon. Valerie A. Yarashus, Mass.
Super. Ct. Civ. Prac. Jury Instructions § 2.1.14(a) (2018); Franklin v. Gwinnett County Public
Schools, 503 U.S. 60, 76 (1992); Magnett v. Pelletier, 488 F.2d 33, 35 (1st Cir. 1973); Doe v.
Brandeis, 177 F. Supp. 3d 561, 607 (D. Mass. 2016); Benning v. Corp. of Marlboro College, 2014
WL 3844217, at *3 (D. Vt. 2014); Don v. Soo Hoo, 912 N.E.2d 18, 24 (Mass. App. Ct. 2009);
Doe v. Trustees of Boston College, 1:15-cv-10790, at Doc. 154 (D. Mass.); Sullivan v. O’Connor,
296 N.E.2d 183, 189 (Mass. 1973) (citing Restatement (Second) of Contracts § 353).
                                                 -9-
